DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/927,711.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,767,437 B2, and over claims 1-19 of U.S. Patent No. 10,733,571 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for matching job seekers with job providers.
16/927711
US 9,767,437 B2
Independent Claims 1, 8, and 15. A method (System, Apparatus), comprising: 








receiving, at a computing device, a profile matching parameter that includes a job seeker value for a job seeker and a job provider value for a job provider; 

















employing, by the computing device, a trained machine learning algorithm to automatically predict a likelihood of a match between the job seeker and the job provider based on the profile matching parameter; 










automatically adjusting, by the computing device, the profile matching parameter in response to a change in a requirement of the job seeker or the job provider; 





















determining, by the computing device, a job seeker score for the job seeker based on a comparison of the job seeker value with the job provider value; and 






presenting, by the computing device, the job seeker score to the job provider.  



Independent Claim 1. A processor-implemented method of matching job seekers with job providers, the processor-implemented automatically carried out as a cooperative sequence of acts by a processor executing program code stored in a computer storage media, the processor-implemented method comprising: via a communication connection coupled to the processor: 
receiving a plurality of job seeker values corresponding to an attribute of a plurality of attributes; receiving a plurality of job provider values corresponding to the attribute of the plurality of attributes; 
receiving at least one job seeker priority associated with at least one job seeker value of the plurality of job seeker values; and 
receiving at least one job provider priority associated with at least one job provider value of the plurality of job provider values; 
detecting a first conflict based on the at least one job seeker value and the at least one job seeker priority, and detecting a second conflict based on the at least one job provider value and the at least one job provider priority; 
predicting a first likelihood of a match a first job seeker to at least one job provider, and predicting a second likelihood of a match for a first job provider to at least one job seeker; 
via a first display coupled to the processor, providing a conflict alert representing the detected first conflict to the first job seeker; 
via a second display coupled to the processor, providing a conflict alert representing the detected second conflict to the first job provider; 
via the communication connection coupled to the processor: 
receiving first modifications to at least one of the at least one job seeker priority and the at least one job seeker value, so as to eliminate the first conflict and to increase the first likelihood of the match for the first job seeker to the at least one job provider; and 
receiving second modifications to at least one of the at least one job provider priority and the at least one job provider value, so as to eliminate the second conflict and to increase the second likelihood of the match for the first job provider to the at least one job seeker; 
determining at least one job seeker score associated with the first job seeker, the at least one job seeker score based on each of:
 a comparison of the plurality of job seeker values with the plurality of job provider values; and
 a comparison of the at least one job seeker priority with the at least one job provider priority; 
determining at least one job provider score associated with the first job provider, the at least one job provider score based on each of: 
a comparison of the plurality of job seeker values with the plurality of job provider values; and 
a comparison of the at least one job seeker priority with the at least one job provider priority; and
 via a display coupled to the processor, presenting the at least one job seeker score and the at least one job provider score.



16/927711
US 10,733,571 B2
Independent Claims 1, 8, and 15:  A method (system, apparatus), comprising: 









receiving, at a computing device, a profile matching parameter that includes a job seeker value for a job seeker and a job provider value for a job provider; 















employing, by the computing device, a trained machine learning algorithm to automatically predict a likelihood of a match between the job seeker and the job provider based on the profile matching parameter; 











automatically adjusting, by the computing device, the profile matching parameter in response to a change in a requirement of the job seeker or the job provider; 

determining, by the computing device, a job seeker score for the job seeker based on a comparison of the job seeker value with the job provider value; and 


presenting, by the computing device, the job seeker score to the job provider.  

Independent Claims 1, 13, and 17: A processor-implemented method (system, apparatus) of matching job seekers with job providers, the processor-implemented method automatically carried out as a cooperative sequence of acts by a processor executing program code stored in a computer storage media, the processor-implemented method comprising: via a communication connection coupled to the processor: 
receiving a plurality of profile matching parameters, including: receiving a plurality of job seeker values corresponding to an attribute of a plurality of attributes; receiving a plurality of job provider values corresponding to the attribute of the plurality of attributes; and receiving at least one job seeker priority associated with at least one job seeker value of the plurality of job seeker values; detecting a first conflict based on the at least one job seeker value and the at least one job seeker priority; 




employing a trained machine learning algorithm to automatically predict a first likelihood of a match for at least one job seeker to at least one job provider based on the plurality of profile matching parameters; via a first display coupled to the processor, providing a conflict alert representing the detected first conflict to the at least one job seeker; via the communication connection coupled to the processor receiving first modifications to at least one of the at least one job seeker priority and the at least one job seeker value, so as to eliminate the first conflict and to increase the first likelihood of the match for the at least one job seeker to the at least one job provider; 
automatically adjusting at least one of the plurality of profile matching parameters in response to a change in a requirement of a job seeker or a job providers; 
determining at least one job seeker score associated with each of the at least one job seeker, the at least one job seeker score based on a comparison of the plurality of job seeker values with the plurality of job provider values; and 
via a display coupled to the processor, presenting the at least one job seeker score.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al. (US 2015/0112983).
As per Independent Claims 1, 8, and 15, Srivastava discloses a method (system, apparatus) (See at least Figs.1-2) , comprising: 
receiving, at a computing device, a profile matching parameter that includes a job seeker value for a job seeker and a job provider value for a job provider (See at least Claims 1-8, Fig.2 and Para 0015-0016); 
employing, by the computing device, a trained machine learning algorithm to automatically predict a likelihood of a match between the job seeker and the job provider based on the profile matching parameter (See at least Claims 1-8, Fig.2 and Para 0012-0016); 
automatically adjusting, by the computing device, the profile matching parameter in response to a change in a requirement of the job seeker or the job provide (See at least Claims 1-8, and Para 0021); 
determining, by the computing device, a job seeker score for the job seeker based on a comparison of the job seeker value with the job provider value; and presenting, by the computing device, the job seeker score to the job provider (See at least Claims 1-8, and Para 0046).
As per Claims 2 (1), 9, and 16, Srivastava discloses receiving, at the computing device, a plurality of profile matching parameters that includes a plurality of corresponding job seeker values for the job seeker and a plurality of corresponding job provider values for the job provider; and determining, by the computing device, the job seeker score for the job seeker based on a comparison of the plurality of job seeker values to the plurality of job provider values (See at least Claims 1-8, and Para 0046).
As per Claims 3 (1), 10, and 17, Srivastava discloses receiving, at the computing device, a job seeker priority associated with the job seeker value; detecting, by the computing device, a conflict based on the job seeker value and the job seeker priority; and presenting, by the computing device, a conflict alert to the job seeker identifying the conflict (See at least Para 0021 and 0049-0050).
As per Claims 4 (3), 11, and 18, Srivastava discloses receiving, at the computing device, a modification to the job seeker priority or the job seeker value to eliminate the conflict (See at least Para 0021 and 0049-0050).
As per Claims 5 (3), 12, and 19, Srivastava discloses wherein determining the job seeker score for the job seeker further comprises: determining, at the computing device, the job seeker score based on a priority- distance between the job seeker priority and a job provider priority (See at least Claims 1-8 and Para 0046).  
As per 6 (1), 13, and 20, Srivastava discloses wherein determining the job seeker score for the job seeker further comprises: determining, at the computing device, the job seeker score based on a value- distance between the job seeker value and the job provider value (See at least Claims 1-8 and Para 0046).  
As per Claims 7 (1) and 14, Srivastava discloses presenting, by the computing device, a plurality of job seeker scores to the job provider (See at least Claims 1-8 and Para 0046).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Amankwah (US 2016/0148160 A1) – Amankwah discloses a system/method of facilitating job recruitment, to include scoring the compatibility of employers and potential employees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629